Citation Nr: 1757913	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  16-62 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for larynx cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and November 2016 rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of the Veteran's entitlement to an initial compensable rating for larynx cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had its onset in service.

2.  The Veteran's tinnitus had its onset in service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1101, 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1101, 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection on the basis that his hearing loss and tinnitus began in service.  See July 2013 Notice of Disagreement; see also August 2017 Hearing Transcript.  During his August 2017 Board hearing, he reported that he worked as a crew chief on C-130 aircraft during service and that he was provided hearing protection, but did not always have time to get it on.  Additionally, he lived on air bases, but did not wear hearing protection while he slept or while managing soldiers.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

Notably, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . .  Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

As a preliminary matter, the Board acknowledges that the Veteran currently has a bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.

The Board notes that VA has already conceded the Veteran's exposure to noise during service, finds the Veteran's report of in-service noise exposure both competent and credible, and notes that his service records show that his reports are consistent with the circumstances of his service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Specifically, the evidence shows that his military occupational specialty was that of turbo prop aircraft mechanic.

The Veteran's service treatment records (STRs) are negative for reports of hearing loss, but his STRs show that the Veteran's hearing acuity decreased upon his separation from service.  See August 1965 Report of Medical Examination; see also December 1968 Report of Medical Examination.

In May 2013, after reviewing the Veteran's claims file, a VA examiner opined that it is less likely than not that the Veteran's hearing loss and tinnitus are due to military service.  The examiner reasoned that the Veteran's entrance and exit examinations both indicate that he had normal hearing bilaterally and there was no mention of tinnitus in his STRs.  With regard to the Veteran's hearing loss, the Board assigns little probative value to the May 2013 medical opinion, as service connection for a current hearing disability is not precluded where hearing was within normal limits at separation.  See Hensley, 5 Vet. App. at 159-60.

In January 2014, non-VA clinician Dr. M. Gaugler documented the Veteran's relevant medical history and opined that there is certainly a good chance that the Veteran's hearing loss is noise induced from his time in service.  Thereafter, in August 2017, VA received another opinion from Dr. Gaugler, in which the clinician opined that the Veteran's significant bilateral hearing loss and tinnitus were more likely than not caused by his noise exposure in service.  Dr. Gaugler noted that the Veteran served on the flight line and in C-130s and was exposed to significant noise trauma and pollution.  He reviewed the May 2013 VA examination report, September 1965 service entrance examination, and December 1968 separation examination, which clearly shows some deterioration and loss of hearing.  Notably, Dr. Gaugler reported that the May 2013 examiner's finding that the Veteran's hearing was normal on both examinations is technically accurate, but does not acknowledge the 5-20 decibel loss of hearing acuity in all frequencies tested upon separation, which indicates a threshold shift related to significant noise exposure during service.

Based on the foregoing, to include the Veteran's exposure to noise during service and the Veteran's competent and credible report of hearing problems that had onset during service and have continued since service, the Board resolves any doubt in the Veteran's favor and finds that service connection for bilateral hearing loss is warranted.

Additionally, in light of the Veteran's competent and credible reports concerning the onset of his tinnitus and Dr. Gaugler's opinion, the Board finds that the evidence is in favor of a grant of service connection for tinnitus.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran's entitlement to an initial compensable rating for larynx cancer remains before the Board.

By way of background, the RO granted service connection for larynx cancer and assigned a noncompensable evaluation, effective May 27, 2011, in the November 2016 rating decision on appeal.  

Upon examination in January 2016, a VA examiner indicated that the Veteran completed treatment for larynx cancer in 2009 and that the Veteran does not have associated scars.  However, during his August 2017 Board hearing and in his December 2016 Notice of Disagreement, he reported that he continues to undergo treatment for his condition and its residuals, to include treatment for dental issues.  Additionally, during the hearing, he reported that his disability has been productive of tongue scarring and has resulted in dry mouth, speech difficulty, hoarseness, pain, and the loss of his sense of taste.  See Hearing Transcript, p. 16; see also December 2016 Notice of Disagreement.  The examiner who evaluated the Veteran in January 2016 did not document the noted residuals in his examination report.

As this evidence suggests that the Veteran's service-connected disability may have worsened since the January 2016 examination or that his disability picture was not reported accurately, VA must afford another VA examination to assess the current nature and severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, in light of the Veteran's July 2017 report that he has received dental treatment by a non-VA clinician, the Board finds that a remand is necessary to ask the Veteran to provide or authorize VA to obtain outstanding records of his pertinent non-VA treatment.  See July 2017 Substantive Appeal (VA Form 9); see also 38 C.F.R. § 3.159(c) (2017).  The AOJ should also associate with the claims file the Veteran's outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide or authorize VA to obtain outstanding non-VA treatment records that pertain to his larynx cancer, to include records of his dental treatment.  In addition, associate with the claims file any outstanding VA treatment records.  Any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  After associating any outstanding records with the claim folder, schedule the Veteran for a VA examination to determine the current severity of his service-connected larynx cancer.  The claims file, and any newly associated evidence, must be made available to and reviewed by the examiner and the examiner should annotate the report as to whether the claims file was reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any necessary diagnostic tests and studies should be conducted and the examiner is asked to comment on any relevant VA or private treatment records in his or her report.  The examiner should fully explain any opinion stated.

The examiner should record in detail the Veteran's history of larynx cancer, to include the dates and duration of treatment rendered in each case, the nature of the treatment (chemotherapy, surgery, and/or other therapeutic procedure), the post-treatment outcomes (whether the cancer recurred or metastasized), the residuals of the cancer and treatment, and the extent to which the residuals affect his ability to function.

The examiner should also specifically identify the number and location of all scars resulting from the Veteran's treatment and describe the severity of each scar utilizing the nomenclature of the rating schedule.  Specifically, the examiner should document the size of any scars; and indicate whether any scars are nonlinear, deep, superficial, unstable (with frequent loss of covering of skin over the scar), painful, and/or tender.  The examiner should also indicate whether treatment of any scars has included systemic therapy such as corticosteroids or other immunosuppressive drugs and, if so, the total duration of such treatment in the past 12-month period.

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, return the matter to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


